DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Examiner suggests correction of instances of “any abnormality” with “an abnormality”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitation “any abnormality” which encompasses all abnormalities in the medical image known today or that will be known in the future, but Applicant’s specification at best only provides support for examples including cancerous lesions or certain types of abnormalities found in chest radiographs, and similar known types of medical image abnormalities (see published Specification, ¶0034). Claims 2-11 are rejected for inheriting the deficiencies of base claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-5, 13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over “Training a neural network based on unreliable human annotation of medical images” (hereinafter “Dgani”; applicant-submitted prior art, published 2018).
Regarding claim 1, Dgani teaches a method for machine learning abnormality assessment in medical imaging by a machine (Dgani, Abstract, Introduction), the method comprising: 
obtaining training data comprising medical images and ground truth labels for the medical images, the ground truth labels designating any abnormality represented by the medical images (Dgani, Section 2; “Assume we are given n images x1,…,xn with corresponding noisy labels z1,…,zn which are viewed as noisy versions of the hidden gold standard labels y1,…,yn.”); 
machine training, by the machine, a model from the training data, the machine training using a loss function, the loss function including a regularization, the regularization comprising a noise regularization and/or a correlation regularization (Dgani, Section 2; “The goal of the training procedure is to find the noise parameter θ and the neural-net set of parameters w that maximizes the likelihood function.” The standard reparameterization taught by Dgani is read here as corresponding to the claimed “noise regularization”, and the objective function for training the DNN is read as the claimed loss function.); and 
storing the model resulting from the machine training in a memory (Dgani, Introduction, last paragraph; “In this case of computer-aided diagnosis (CAD) the task is to build a classifier to predict whether a suspicious region on a medical image is malignant or benign.” Although a memory is not expressly stated in Dgani, performing computer-aided diagnosis using the built neural network classifier impliedly necessitates the use of a computer which comprises a form of storage to store the classification algorithm to be executed by the computer.).

Regarding claim 4, claim 1 is incorporated, and Dgani further teaches wherein machine training comprises machine training with the regularization of the loss function comprising the noise regularization (Dgani, Section 2; “The goal of the training procedure is to find the noise parameter θ and the neural-net set of parameters w that maximizes the likelihood function.” The standard reparameterization taught by Dgani is read here as corresponding to the claimed “noise regularization”).

Regarding claim 5, claim 4 is incorporated, and Dgani further teaches measuring a noise level of the ground truth labels, and wherein machine training comprises machine training with the noise regularization being a function of the noise level (Dgani, Section 2; “The parameters of the noisy channel are learned as part of the neural network training. In this section we first describe the probabilistic framework we use to model the label noise and then derive a training algorithm that simultaneously finds a classifier and learns the parameters of the noise channel.” The standard reparameterization is applied to the noise parameter set θ, which is representative of the label noise model.).

Regarding claim 13, claim 1 is incorporated, and Dgani further teaches applying the model resulting from the machine training to a patient image for a patient, the applying outputting a classification of the patient image has having or not having any abnormality (Dgani, Conclusion; “We demonstrated the performance of the proposed method on the task of classification breast microcalcifications into benign and malignant given multi-view mammograms.”).

Regarding claim 14, Dgani teaches a system for abnormality detection in medical imaging, the system comprising: a medical imaging system configured to generate an image of a patient; a processor configured to apply a machine-learned model to the image of the patient, the machine-learned model having been trained with noise and/or correlation regularization to detect an abnormality in the image (Dgani, Introduction, last paragraph, and Section 2; “In this case of computer-aided diagnosis (CAD) the task is to build a classifier to predict whether a suspicious region on a medical image is malignant or benign.” The classifier is trained using noise reparameterization which maximizes the log likelihood function of the noise model parameters in order to enhance the ability of the classifier to correctly classify microcalcifications as benign or malignant.); and 
a display configured to display a classification of the patient as having or not having the abnormality based on the detection from the application (Dgani, Fig. 1 displays results of classification of benign and malignant microcalcification clusters using the trained classifier, and the use of a CAD system additionally necessitates the use of a display to enable the user to visualize the output of the computer-aided diagnosis.).

Regarding claim 15, claim 14 is incorporated, and Dgani further teaches wherein the processor is configured to apply the machine-learned model having been trained with the noise regularization, the noise regularization accounting for noise in ground truth labels used in machine training (Dgani, Section 2; “The parameters of the noisy channel are learned as part of the neural network training. In this section we first describe the probabilistic framework we use to model the label noise and then derive a training algorithm that simultaneously finds a classifier and learns the parameters of the noise channel.” The standard reparameterization is applied to the noise parameter set θ, which is representative of the label noise model.).

Regarding claim 17, claim 14 is incorporated, and Dgani further teaches wherein the medical imaging system comprises an x-ray system and wherein the noise or correlation regularization is for ground truth labels for abnormalities in x-ray images (Dgani, Introduction, last paragraph, Section 2 and Section 3.1; “This study is based on the DDSM dataset [8] which provides large number of annotated mammograms with a biopsy-proven diagnosis.” The parameters of the noisy channel are learned as part of the training procedure, which includes a standard reparameterization based on the label noise model.).

Claim 18 recites a system for machine training for abnormality classification having features corresponding to the steps of method claim 1, the rejection of which is applicable here.

Regarding claim 19, claim 18 is incorporated, and Dgani further teaches wherein the processor is configured to machine train with the noise regularization (Dgani, Section 2; “The goal of the training procedure is to find the noise parameter θ and the neural-net set of parameters w that maximizes the likelihood function.” The standard reparameterization taught by Dgani is read here as corresponding to the claimed “noise regularization”).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dgani, as applied to claim 1 above, in view of “Learning Deep Networks from Noisy Labels with Dropout Regularization” (hereinafter “Jindal”; published 2016).
Regarding claim 2, claim 1 is incorporated, and Dgani does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Jindal does as follows. 
Jindal teaches wherein machine training comprises machine training with the loss function comprising a cross-entropy function comparing a classification of abnormality output of the model with the ground truth labels (Jindal, p.968-969, Section III; “Again using the cross entropy loss, the resulting loss function is” expressed in equation 10).
Jindal is considered analogous art because it pertains to neural network learning using noisy labels. Therefore, it would have been obvious to one of ordinary skill in the art before the effective fliing date of the claimed invention to modify the training method taught by Dgani to use a loss function incorporating cross-entropy loss, as taught by Jindal, in order to ensure that the network learns an accurate noise model and thereby denoise the corrupted noisy labels during training (Jindal, Introduction).

Claims 8, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dgani, as applied to claim 1 above, in view of “MAXIMAL CORRELATION EMBEDDING NETWORK FOR MULTILABEL LEARNING WITH MISSING LABELS” (hereinafter “Li”; applicant-submitted prior art, published 2019).
Regarding claim 8, claim 1 is incorporated, and Dgani does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Li does as follows. 
Li teaches wherein the ground truth labels designate at least first and second types of abnormalities (Li, Section 3; input training instances have corresponding labels which indicate whether or not the ith sample belongs to the concept of the jth label), and 
wherein machine training comprises machine training with the regularization of the loss function comprising the correlation regularization, the correlation regularization correlating the ground truth labels for the first type of abnormality to the ground truth labels for the second type of abnormality (Li, Section 3-Section 4.4; “We design the Maximal Correlation Embedding Network (MCEN) to address the multilabel learning problem as shown in Fig. 2. In additional to the classification module shown in the blue dotted box, MCEN integrates an autoencoder module to learn label representations in purple dotted box. The label similarity regularization attached to the label embedding layer is the key component to handle missing labels…The autoencoder module aims at extracting correlations among labels, while at the same time we should connect it with the classification module.”).
Li is considered analogous art because it pertains to multilabel learning in the presence of inaccurately labeled training data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the training system taught by Dgani to include a regularization term based on label correlation as determined between multiple types of labels, as taught by Li, in order to reduce classification bias due to missing labels (Li, Abstract). 

Regarding claim 16, claim 14 is incorporated, and Dgani does not expressly teach the limitations as further claimed, but in an analogous field of endeavor, Li does as follows. 
Li teaches wherein the processor is configured to apply the machine-learned model having been trained with correlation regularization accounting for mischaracterization between different types of abnormalities (Li, p.394-396, Section 3 – Section 4.4; “extracting the information of label similarity can mitigate the effects caused by missing labels. We proposed a novel label similarity regularization term for the label embedding vectors.”).
Li is considered analogous art because it pertains to multilabel learning in the presence of inaccurately labeled training data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the training system taught by Dgani to include a regularization term based on label correlation, as taught by Li, in order to reduce classification bias due to missing labels (Li, Abstract). 

Regarding claim 20, claim 18 is incorporated, and Dgani does not expressly teach the limitations as further claimed, but in an analogous field of endeavor, Li does as follows. 
Li teaches wherein the processor is configured to machine train with the correlation regularization (Li, p.394-396, Section 3 – Section 4.4; “extracting the information of label similarity can mitigate the effects caused by missing labels. We proposed a novel label similarity regularization term for the label embedding vectors”).
Li is considered analogous art because it pertains to multilabel learning in the presence of inaccurately labeled training data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the training system taught by Dgani to include a regularization term based on label correlation, as taught by Li, in order to reduce classification bias due to missing labels (Li, Abstract).

Allowable Subject Matter
Claims 3, 6-7, and 9-12 are not rejected over prior art, and are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, either alone or in combination, does not expressly teach or render obvious each of the additional limitations as set forth in each of claims 3, 6-7, and 9-12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited prior art pertains in general to neural network training using a loss function with noise regularization.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMAH A BEG whose telephone number is (571)270-7912. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMAH A BEG/Primary Examiner, Art Unit 2668